Ludeling, C. J.
The plaintiffs sue the defendant for $1500 for professional services rendered in five suits against the defendant.
The defense is that at the time the said suits were instituted, defendant was a minor under the control of his father, that the debts for which he was then sued were not due by him; and that the sum charged is excessive.
The evidence discloses the following facts: That the minor had a large property in his own right, inherited from S. W. Downs, deceased; *642that liis father and mother were both alive; that the father was insolvent ; that the minor was sued in the various suits stated in plaintiffs’ petition; that plaintiffs defended the suits successfully, and that the amounts claimed in said suits, in the aggregate, exceeded $20,000. It further appears that after several efforts to bring the minor into court, he was emancipated; that he himself, after his emancipation, paid the plaintiffs their fee for having him emancipated; he was then personally cited in the causes aforesaid, and was defended by the plaintiffs.
We think the father had authority to bind his minor son by engaging counsel to defend the rights of property of the minor, under the circumstances of this- case, and we think that the facts in this case show that the minor ratified the acts of his father in engaging the services of the plaintiffs. The evidence shows that the fees for the services rendered are reasonable, and the judge before whom the services were rendered believed them fair, and so we think.
It is therefore ordered and adjudged that the judgment of the district court be affirmed, with costs of appeal.
Rehearing refused.